Citation Nr: 0212209	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-13 751	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for headaches.

(The issues of entitlement to service connection for a 
psychiatric disorder, a lower back disorder, a 
gastrointestinal disorder, and a disorder manifested by leg 
numbness and weakness will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (Nashville RO).  The appeal was transferred 
to and certified for the Board's review by the Montgomery, 
Alabama, Regional Office (RO).  

In November 2001, the veteran testified at Travel Board 
hearing before the undersigned Board Member at the RO.  A 
copy of the transcript has been associated with the claims 
file.

Except for the issue of entitlement to service connection for 
headaches, the remaining issues are the subject of additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  After completion of the development, the 
Board will give notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  Following notice of 
development and review of any response to that notice, the 
Board will prepare a separate decision addressing the issues 
of service connection for psychiatric disorder, a lower back 
disorder, a gastrointestinal disorder, and a disorder 
manifested by leg numbness and weakness.  Finally, the Board 
observes that the issue of service connection for a disorder 
manifested by leg numbness and weakness is so closely 
intertwined with the issue of service connection for a lower 
back disorder that a final decision on the issue of 
entitlement to service connection for a disorder manifested 
by leg numbness and weakness cannot be rendered until a 
decision on the issue of service connection for a lower back 
disorder has been rendered, and thus are "inextricably 
intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

In June 1998, the Board remanded the case to the RO for 
further development; the case now is before the Board for 
further appellate consideration.


FINDING OF FACT

There is competent medical evidence showing that the 
veteran's headache disorder had its onset in service.


CONCLUSION OF LAW

A headache disorder was incurred by the veteran in military 
service.  §§ 1110, 1131, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection for headaches have been properly developed as 
service, non-VA and VA medical records, a transcript of a 
November 2001 Travel Board hearing, and statements from M. D. 
S., M. D. dated in May and December 1998, have been 
associated with the claims file.  Thus, the Board is 
satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
connection, the Board finds that the service, non-VA and VA 
medical records and Dr. M. D. S.'s statements are adequate 
for determining whether service connection is warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by a February 1996 statement of the case (SOC) 
and subsequent supplemental statements of the case (SSOCs) 
dated in March 1996 and January and June 2001, as the RO 
advised the appellant of what must be demonstrated to 
establish service connection. 

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified her of the requirements needed for 
entitlement to service connection in a March 1996 SOC and 
subsequent SSOCs, which discussed her claim on the merits.  
The RO notified the appellant that for service connection 
there must be evidence of a current disability, evidence of a 
disease or injury due to service, and evidence of a link 
between the disability and service.  All of the relevant 
evidence was considered.  Moreover, in light of the decision 
granting service connection, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, her procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Factual Background

Service medical records show that the veteran complained of 
headaches and memory loss in March 1982.  An 
electroencephalogram (EEG) and a computed tomography (CT) 
brain scan done at that time were normal.  In April 1983, the 
veteran complained of headaches and cold symptoms, which was 
diagnosed as an upper respiratory infection.  She was treated 
for headaches, in May 1983, after hitting her head. 

In a May 1998 statement, Dr. M. D. S indicated that he had 
worked with the veteran on the Gynecology ward at the William 
Beaumont Army Medical Center, El Paso, Texas, from October 
1978 through September 1980.  He stated that the hospital 
staff constantly harassed her and the resultant stress took 
its toll on the veteran.  She became depressed and attempted 
suicide on two different occasions and was treated in the 
emergency room.  In addition, the veteran suffered from 
severe migraines with nausea and vomiting, which started 
while she was on active duty in El Paso and was aggravated by 
her negative experiences there and at the Fitzsimmons Army 
Medical Center in Denver.  He opined that, although her 
psychiatric conditions began during adolescence, they were 
absolutely aggravated by active service and that he, in fact, 
witnessed this.  Her migraines, however, began during active 
duty.  Dr. M. D. S. added that, to this day, she remains 
totally disabled by her condition.

In a December 1998 statement, Dr. M. D. S. stated that he had 
treated the veteran for headaches or personally knew of her 
treatment for headaches.  She was given Tofranil for migraine 
headaches, Librium for her nerves, Elavil for depression, 
Robaxin for sciatica, and Tagamet for heartburn and 
indigestion.

A February 1996 Riverbend Center for Mental Health (RCMH) 
record shows that she was prescribed Tofranil.  In a May 1997 
statement, J. W. G., M. D. from RCMH indicated that the 
veteran was still on Tofranil and that a change to Prozac had 
made her too agitated.  

VA outpatient treatment reports from February 1996 to January 
2000 show treatment for headaches with nausea in November 
1997 and for migraine headaches in August 1998 and in June 
and October 1999.  
 
At a November 2001 Travel Board hearing, the veteran 
testified that, while in service, she was treated for 
migraine headaches at both the William Beaumont and 
Fitzsimmons Army Medical Centers.  She indicated that a 
private physician was treating her migraines with Midrin, in 
addition to treatment provided by VA.  The veteran stated 
that her migraines are severe and are accompanied by nausea 
and vomiting.  They are so debilitating that she has to go to 
bed for two or three days.  The veteran testified that the 
frequency of her migraines depended upon her stress level.  
Sometimes she will have them two or three times a week, other 
times she will have them daily.  The veteran stated that when 
she has to stay in bed for a whole week for her migraines, it 
aggravates her diabetes because she cannot eat due to 
vomiting that accompanies her migraines.
 
Analysis

The veteran claims that she has a headache disorder, which 
had its onset in service.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 
3.1(k), 3.303(a) (2001).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

After a full review of the record, the Board concludes that 
service connection for headaches is warranted.  The evidence 
of record contains the reported history of the veteran and a 
former military physician, Dr. M. D. S., that she has had 
migraine headaches since she worked at the William Beaumont 
Army Medical Center.  Post-service treatment records note 
this reported history and reveal continuing treatment for 
migraine headaches.  Dr. M. D. S. opined that the veteran's 
migraines began during active duty.  The nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The 
Board finds that the veteran's reported history of migraine 
headaches is credible and that the medical evidence 
establishes a nexus between her reported symptomatology in 
service and her current migraine headaches.  Accordingly, the 
Board finds that the veteran is entitled to service 
connection for a headache disorder.  §§ 1110, 1131, 5107 
(West Supp. 2001); 38 C.F.R. § 3.303.


ORDER

Service connection for headaches is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

